Exhibit 10.3

CHANGE IN CONTROL AGREEMENT
2008 Restatement

Effective Date: January 1, 2004,
As Amended and Restated December 30, 2008,
For Compliance with Code § 409A

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made by WEST COAST BANCORP
(“Bancorp”) and WEST COAST BANK (“Bank”) (collectively “Company”) and ANDERS
GILTVEDT (“Executive”).

RECITALS

A.

The Executive is employed by the Company as its Executive Vice President and
Chief Financial Officer.

               B.

The Board recognizes that a possible or threatened Change in Control may result
in key management personnel being concerned about their continued employment
status or responsibilities. In addition, they may be approached by other
companies offering competing employment opportunities. Consequently, they will
be distracted from their duties and may even leave the Company during a time
when their undivided attention and commitment to the best interests of the
Company and Bancorp’s shareholders would be vitally important.

  C.

The Company considers it essential to its best interests and those of Bancorp’s
shareholders to provide for the continued employment of key management personnel
in the event of a Change in Control.

  D.

Therefore, in order to—

    (4)

Encourage the Executive to assist the Company during a Change in Control and be
available during the transition afterwards;

                   (5)

Give assurance regarding the Executive’s continued employment status and
responsibilities in the event of a Change in Control;

    (6)

Provide the Executive with Change in Control benefits competitive with the
Company’s peers; and

    (4)

Comply with the requirements of Internal Revenue Code § 409A so that the Change
in Control benefits can continue to be provided to the Executive on a
tax-deferred basis until they are actually paid to the Executive

   

—the parties agree to the following amended and restated:

TERMS AND CONDITIONS

1.

DEFINITIONS. Words and phrases appearing in this Agreement with initial
capitalization are defined terms that have the meanings stated below. Words
appearing in the following definitions which are themselves defined terms are
also indicated by initial capitalization.

              

--------------------------------------------------------------------------------


               (a) “Beneficial Ownership” means direct or indirect ownership
within the meaning of Rule 13(d)(3) under the Exchange Act.                (b)
“Board” means Bancorp’s Board of Directors.   (c) “Cause” means either:     (1)
Any of the circumstances that qualify as grounds for termination for cause under
the Executive’s employment agreement as in effect at the time; or               
  (2) If no employment agreement is in effect at that time or if the employment
agreement in effect at that time does not specify grounds for termination for
cause, any of the circumstances listed in subparagraph (A) below shall qualify
as “Cause” under this Agreement, subject to the due process requirement of
subparagraph (B) below:       (A) Any of the following circumstances shall
qualify as “Cause:”                      (i) Embezzlement, dishonesty or other
fraudulent acts involving the Company or the Company’s business operations;
                     (iii) Material breach of any confidentiality agreement or
policy;         (iii) Conviction (whether entered upon a verdict or a plea,
including a plea of no contest) on any felony charge or on a misdemeanor
reflecting upon the Executive’s honesty;         (vi) An act or omission that
materially injures the Company’s reputation, business affairs or financial
condition, if that injury could have been reasonably avoided by the Executive;
or         (vii) Willful misfeasance or gross negligence in the performance of
the Executive’s duties provided, however, that the Executive is first given:    
      (I) Written notice by the Committee specifying in detail the performance
issues; and                        (II) A reasonable opportunity to cure the
issues specified in the notice.       (B) The Company may not terminate the
Executive’s employment for Cause unless:         (i) The determination that
Cause exists is made and approved by two-thirds of the Board;         (ii) The
Executive is given reasonable notice of the Board meeting called to make that
determination; and  

--------------------------------------------------------------------------------


                   (iii) The Executive and the Executive’s legal counsel are
given the opportunity to address that meeting.                (d) “Change in
Control” means:                  (1) Except as provided in subparagraph (B)
below, an acquisition or series of acquisitions as described in subparagraph (A)
below.                    (A) The acquisition by a Person of the Beneficial
Ownership of more than 30% of either:                      (i) Bancorp’s then
outstanding shares of common stock; or         (ii) The combined voting power of
Bancorp’s then outstanding voting securities entitled to vote generally in the
election of directors;       (B) This paragraph (1) does not apply to any
acquisition:         (i) Directly from the Company;         (iii) By the
Company; or         (iii) Which is part of a transaction that satisfies the
exception in paragraph (3)(A), (B) and (C) below;     (2) The incumbent
directors cease for any reason to be a majority of the Board. The “incumbent
directors” are directors who are either:       (A) Directors on the Effective
Date; or       (B) Elected, or nominated for election, to the Board by a
majority vote of the members of the Board or the Nominating Committee of the
Board who were directors on the Effective Date. However this subparagraph (B)
does not include any director whose election came as a result of an actual or
threatened election contest regarding the election or removal of directors or
other actual or threatened solicitation of proxies by or on behalf of a Person
other than the Board;     (3) Consummation of a merger, reorganization or
consolidation of Bancorp or the sale or other disposition of substantially all
of its assets, except where:       (A) Persons who, immediately before the
consummation, had, respectively, a Controlling Interest in and Voting Control of
Bancorp have, respectively, a Controlling Interest in, and Voting Control of the
resulting entity;       (B) No Person (other than the entity resulting from the
transaction or an employee benefit plan maintained by that entity) has the
Beneficial Ownership of more than 30% of either:  

--------------------------------------------------------------------------------


    (i) The resulting entity’s then outstanding shares of common stock or other
comparable equity security; or                                     (ii) The
combined voting power of the resulting entity’s then outstanding voting
securities entitled to vote generally in the election of directors,        
except to the extent that Person held that Beneficial Ownership before the
consummation; and       (C) A majority of the members of the board of directors
of the resulting entity were members of the Board at either the time:
                     (ii) The transaction was approved by the Board; or        
(ii) The initial agreement for the transaction was signed; or     (4) Approval
by Bancorp’s shareholders of its complete liquidation or dissolution.
               (e) “Change in Control Proposal” means any proposal or offer that
is intended to or has the potential to result in a Change in Control.
               (f) “Code” means the Internal Revenue Code of 1986.   (g)
“Committee” means the Compensation and Personnel Committee of the Board.   (h)
“Controlling Interest” means Beneficial Ownership of more than 50% of the
outstanding shares of common stock of a corporation or the comparable equity
securities of a noncorporate business entity.   (i) “Disability” means that
either the carrier of any Company-provided individual or group long-term
disability insurance policy covering the Executive or the Social Security
Administration has determined that the Executive is disabled. Upon the request
of the Committee, the Executive will submit proof of the carrier’s or the Social
Security Administration’s determination.   (j) “Effective Date” means January 1,
2004, the original effective date of this Agreement. (The effective date of this
2008 Restatement is December 30, 2008.)   (k) “ERISA” means the Employee
Retirement Income Security Act of 1974.   (l) “Exchange Act” means the
Securities Exchange Act of 1934.   (m) “Good Reason” means any one of the
following:     (1) Any material reduction in the Executive’s salary or reduction
or elimination of any compensation or benefit plan benefiting the Executive,
which reduction or elimination does not generally apply to substantially all
similarly situated employees of the Company or such employees of any successor
entity or of any entity in control of Bancorp or the Bank;     (2) A relocation
or transfer of the Executive’s place of employment to an office or location that
is more than 35 miles from the Executive’s then current place of employment; or
    (3) A material diminution in the Executive’s responsibilities, authority or
duties.  

--------------------------------------------------------------------------------


               (n) “Person” means any individual, entity or group within the
meaning of Sections 13(d) and 14(d) of the Exchange Act, other than a trustee or
fiduciary holding securities under an employee benefit plan of the Company.
               (o) “Termination Event” means any of the following events:    
(1) The Executive terminates employment for Good Reason within 24 months after a
Change in Control; provided, however, that for purposes of Section 4(g)(2) of
this Agreement (exception to the six-month delay in payment of the severance
benefit), the Executive will be deemed to have terminated employment for Good
Reason only if:                    (A) The termination occurs within 24 months
after the occurrence of a Good Reason event; and                    (B) Before
terminating employment, the Executive provided the Company:         (i) With
reasonable notice of the occurrence of the Good Reason event; and               
      (ii) A period of at least 30 days in which the Company could remedy the
Good Reason event;     (2) The Company terminates the Executive’s employment
other than for Cause, Disability or death within 24 months after a Change in
Control;     (3) The Company terminates the Executive’s employment before a
Change in Control if:       (A) The termination is not for Cause, Disability or
death; and       (B) The termination occurs either on or after:         (iii)
The announcement by Bancorp, or any other Person, that a Change in Control is
contemplated or intended; or         (iv) The date a contemplated or intended
Change in Control should have been announced under applicable securities or
other laws; or     (4) The date the Executive’s period of continued employment
under Section 3(b) ends.  

--------------------------------------------------------------------------------


  (p) “Voting Control” means holding more than 50% of the combined voting power
of an entity’s then outstanding securities entitled to vote in the election of
its directors or other governing body.                2.  INITIAL TERM;
RENEWALS; EXTENSION.                  (a) The initial term of this Agreement
begins on the Effective Date and ends on December 31, 2004.     (b) Following
this initial term, this Agreement will automatically renew on January 1 of each
year for subsequent one-year terms, unless not later than the September 30
preceding the upcoming renewal date, either the Company or the Executive gives
the other written notice terminating this Agreement as of the upcoming December
31.     (c) If a definitive agreement providing for a Change in Control is
signed on or before the expiration date of the initial term or any renewal term,
the term of this Agreement then in effect will automatically be extended to 24
months after the effective date (as stated in the definitive agreement) of the
Change in Control. During this extended period, the Board may not terminate this
Agreement without the Executive’s written consent.   3.  EXECUTIVE'S
OBLIGATIONS.     (a) The Executive agrees that, upon notification that the
Company has received a Change in Control Proposal, the Executive shall:      
(1) At the Company’s request, assist the Company in evaluating that proposal;
and                    (2) Not resign the Executive’s position with the Company
until the transaction contemplated by that proposal is either consummated or
abandoned.     (b) If, within 24 months following a Change in Control, the
Company wants the Executive to continue employment in a position or under
circumstances that would qualify as Good Reason for the Executive to terminate
employment, the Executive shall nevertheless agree to that continued employment,
provided that:       (1) The term of this continued employment shall not exceed
90 days or such shorter or longer term as agreed by the Company and the
Executive;       (2) The continued employment will be at an executive-level
position that is reasonably comparable to the Executive’s then current position;
      (3) The continued employment shall be at either:         (A) The
Executive’s then current place of employment; or                      (B) Such
other location as agreed by the Company and the Executive; and       (4) As
compensation for this continued employment, the Executive shall receive:        
(A) The same base pay and bonus arrangement as in effect on the day before the
continued employment agreement became effective (or their hourly equivalent);
and         (B) Either:           (i) Continuation of the Executive’s employee
benefits, fringe benefits and perquisites at their then current level; or
              

--------------------------------------------------------------------------------


  (ii) If that continuation is not reasonably feasible, the Executive shall
receive additional cash compensation equal to the amount the Company would have
paid as the employer contribution for the items that cannot be continued.
               4. SEVERANCE BENEFITS. Upon a Termination Event, the Executive
will receive severance benefits as follows:                  (a) Components. The
severance benefits will consist of:                    (1) The cash compensation
payment under subsection (b) below;                    (2) The equity
acceleration under subsection (c) below;       (3) The health plan continuation
benefits under subsection (d) below;       (4) The 401(k) equivalency payment
under subsection (e) below; and       (5) The outplacement/tax planning benefits
under subsection (f) below.     (b) Cash Compensation Payment.       (1) This
payment will equal three times the Executive’s cash compensation. The
Executive’s “cash compensation” is the sum of:         (A) The Executive’s
adjusted salary as determined under paragraph (2) below; and         (B) The
Executive’s average bonus as determined under paragraph (3) below.       (2) The
Executive’s “adjusted salary” is the Executive’s annualized regular monthly
salary in effect on the date of the Termination Event as reportable on IRS Form
W- 2, adjusted by including and excluding the following items:         (A)
Include any salary deferral contributions made under any employee benefit plan
maintained by the Company, including Bancorp’s Executives’ Deferred Compensation
Plan;                      (B) Exclude:           (i) Bonus payments;          
(ii) Bonus amounts deferred including any made under any employee benefit plan
maintained by the Company, including Bancorp’s Executives’ Deferred Compensation
Plan;           (iii) Reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, severance or disability pay and
welfare benefits;           (iv) Employer contributions to a deferred
compensation plan to the extent the contributions are not included in the
Executive’s gross income for the calendar year in which contributed and any
distributions from a deferred compensation plan, regardless of whether those
amounts are includible in the Executive’s gross income when distributed;  

--------------------------------------------------------------------------------


      (v) Amounts realized from the exercise of non-qualified stock options or
when restricted stock (or property) becomes freely transferable or no longer
subject to a substantial risk of forfeiture;                      (vi) Amounts
realized from the sale, exchange or other disposition of stock acquired under a
qualified stock option;         (vii) The value of a non-qualified stock option
included in income in the year in which granted;         (viii) Amounts
includible in income upon making a Code § 83(b) election;         (ix) Taxable
benefits, such as premiums for excess group term life insurance;         (x)
Imputed income from any life insurance on the Executive’s life that is owned by
or funded in whole or in part by the Company; and         (xi) Other similar
recurring or non-recurring payments.     (3) The Executive’s “average bonus” is
the average of:       (A) The actual bonus paid for the year before the year in
which the Termination Event occurs; and       (B) The annualized amount of the
bonus the Executive earned through the date of the Termination Event for the
bonus computation year in which the Termination Event occurs.                 
(c) Equity Acceleration.                  (1) Subject to paragraph (2) below,
upon the date of the Termination Event:                    (A) All stock options
held by the Executive that are not otherwise vested as of that date shall become
immediately vested and exercisable notwithstanding any vesting provisions in the
grant of those options; and               

--------------------------------------------------------------------------------


(B)   Any restrictions on the restricted stock held by the Executive shall
immediately lapse.                                 (2)      The Board may
exclude any particular grant of stock options or restricted stock from the
acceleration provisions of paragraph (1) above, but only as follows:
                   (A) Any current grants as of the Effective Date that are to
be excluded must be listed in a separate appendix to this Agreement.       (B)
Any grants made after the Effective Date will be excluded only if the exclusion
is made at the time the grant is made.   (d) Health Plan Continuation Benefits.
The Company will provide health plan continuation benefits as follows:
                 (1) For the period specified in paragraph (3) below, the
Company will pay the premiums (both the employer and employee portions) for
COBRA continuation coverage under the Company’s group health plans as in effect
at that time.     (2) The Executive will have all the rights available under
COBRA to change plans and coverage category (i.e., employee only, employee plus
spouse or full family or such other categories that are in effect at that time).
    (3) The Company will make the COBRA premium payments until the earliest of
the following events occurs:       (A) The date COBRA coverage would otherwise
end by law; or       (B) 18 months of premiums have been paid.   (e) 401(k)
Equivalency Payment. The Company shall pay the Executive a lump sum cash payment
equal to three times the sum of the Executive’s “deemed matching contribution”
(as determined under paragraph (2) below) and the Executive’s “deemed
profit-sharing contribution” (as determined under paragraph (3) below).     (1)
For purposes of determining the Executive’s deemed matching and profit-sharing
contributions, the Executive’s “deemed 401(k) Plan compensation” will be the
Executive’s cash compensation under subsection (b)(1) above, but limited to the
maximum amount allowable under the 401(k) Plan’s definition of “compensation” as
in effect at that time.     (2) The deemed matching contributions will be
determined as follows:       (A) First, the Executive’s “deemed elective
deferral contributions” will be determined by multiplying the Executive’s deemed
401(k) Plan compensation under paragraph (1) above by the lesser of:         (i)
The deferral percentage the Executive had in effect under the 401(k) Plan on the
date of the Termination Event; or               

--------------------------------------------------------------------------------


    (ii) The maximum deferral percentage allowed by the 401(k) Plan for highly
compensated employees (if applicable to the Executive) for the plan year in
which the Termination Event occurs, if that percentage has been determined by
the date of Termination Event.                    (B) Second, the deemed
matching contribution formula will be applied to the amount of the deemed
elective deferral contributions as calculated under subparagraph (A) above, to
determine the amount of the deemed matching contributions. For this purpose, the
“deemed matching contribution formula” is:                    (ii) The 401(k)
Plan’s matching contribution formula for the plan year in which the Termination
Event occurs; or       (ii) If that formula has not been determined by the date
of the Termination Event, the formula for the previous plan year.     (3) The
deemed profit-sharing contributions will be determined by multiplying the
Executive’s deemed 401(k) Plan compensation under paragraph (1) above by:
                   (A) The actual bonus paid or payable for the bonus
computation year that ended before the bonus computation year in which the
Termination Event occurs; and       (B) The annualized amount of the bonus the
Executive earned, determined as of the end of the month in which the Termination
Event occurs, for the bonus computation year in which the Termination Event
occurs.                  (f) Outplacement/Tax Planning Services. At the
Executive’s election, for up to 12 months from the date of the Termination
Event, the Executive may receive up to $5,000 in outplacement and/or tax
planning services from service providers selected by the Company. The Company
will pay the service providers directly for these benefits. The Executive will
not have an option to receive cash in lieu of these outplacement or tax planning
benefits.                (g) Times for Payment.     (1) Except as provided in
paragraphs (2), (3) and (4) below, payment of the severance benefits provided
under this section shall be paid on the first day of the seventh month following
the date of the Termination Event;     (2) Payment of the severance benefits
provided under this section shall be paid within 30 days after the date of the
Termination Event to the extent the amount paid does not exceed the amount of
payments that would be excepted from the six-month delay rule of paragraph (1)
above under:       (A) Treas. Reg. § 1.409A-1(b)(9)(iii) (relating to payment
upon involuntary separation of service of up to two times the lesser of an
employee’s annual rate of compensation or the Code § 401(a)(17) limit on
includible compensation for qualified plans); and/or       (B)

Treas. Reg. § 1.409A-1(b)(9)(v) (relating to payments of certain reimbursements,
medical benefits, in-kind benefits and other limited payments not exceeding the
Code § 402(g)(1) limit on elective deferrals);

     

The Company, in its sole discretion, shall determine the amount of the severance
benefit payable under this paragraph and shall notify the Executive of the
amount payable promptly after that amount is determined;

 

--------------------------------------------------------------------------------


(3) The COBRA premiums under subsection (d) above will be paid as due under the
terms of the applicable group health plan; and                              
               (4) Outplacement services under subsection (f) above will be paid
as billed by the service provider.  

5. GROSS-UP PAYMENT. If any or all of the severance benefits under Section 4
constitute a “parachute payment” under Code § 280G, the Company shall pay the
Executive a “Gross-Up Payment” as follows:                  (a) Amount of
Payment. The Gross-Up Payment shall be equal to the amount necessary so that the
net amount of the severance benefits received by the Executive, after
subtracting the excise tax imposed under Code § 4999 (“excise tax”), and after
also subtracting all federal, state or local income tax, FICA and the excise tax
on the Gross-Up Payment itself, shall be equal to the net amount the Executive
would have received if no excise tax had been imposed and no Gross-Up Payment
had been paid.                  (b) Calculation of Payment Amount. The amount of
the Gross-Up Payment shall be determined as follows:       (1) The determination
will be made by independent accountants and/or tax counsel (the “consultant”)
selected by the Company with the Executive’s consent (which consent will not be
unreasonably withheld). The Company shall pay all of the consultant’s fees and
expenses.                    (2) As part of this determination, the consultant
will provide the Company and the Executive with a detailed analysis and
supporting calculations of:         (A) The extent to which any payments or
benefits paid or payable to the Executive are subject to Code § 280G (including
the reasonableness of any compensation provided for services rendered before or
after the Change in Control); and                      (B) The calculation of
the excise tax under Code § 4999.       (3) The consultant may make such
assumptions and approximations concerning applicable tax rates and rely on such
interpretations regarding the application of Code §§ 280G and 4999 as it deems
reasonable. The Company and the Executive will provide the consultant with any
information or documentation the consultant may reasonably request.     (c) Time
for Payment. The Gross-Up Payment shall be made on the first day of the seventh
month after the date of the Termination Event.     (d) Adjustments. Subject to
the Company’s right under subsection (e) below to contest an excise tax
assessment by the Internal Revenue Service, the amount of the Gross-Up Payment
will be adjusted as follows:       (1) Overpayment. If the actual excise tax
imposed is less than the amount that was taken into account in determining the
amount of the Gross-Up Payment, the Executive shall repay at the time that the
amount of the reduced excise tax is finally determined the portion of the
Gross-Up Payment attributable to that reduction (plus the portion of the
Gross-Up Payment attributable to the excise tax, FICA and federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Executive, to the extent the repayment results in a reduction in or refund
of excise tax, FICA or federal, state or local income tax), plus interest as
determined under Code § 7872(f)(2)(B) on the amount of the repayment.  

--------------------------------------------------------------------------------


  (2) Underpayment. If the actual excise tax imposed is more than the amount
that was taken into account in determining the amount of the Gross-Up Payment,
the Company shall make an additional gross-up payment to compensate for that
excess (plus interest as determined under Code § 7872(f)(2)(B)) within 10 days
of the date the amount of the excess is finally determined.               
               (e) Company’s Right to Contest. The Company has the right to
contest any excise tax assessment made by the Internal Revenue Service on the
following terms and conditions:                  (1) The Executive must notify
the Company in writing of any claim by the Internal Revenue Service that, if
upheld, would result in the payment of excise taxes in amounts different from
the amount initially determined by the consultant. The Executive shall give this
notice as soon as possible but in no event later than 15 days after the
Executive receives the notice from the Internal Revenue Service.     (2) If the
Company decides to contest the assessment, it must notify the Executive within
30 days of receiving the notice from the Executive.     (3) The Company will
have full control of the proceedings, including settlement authority and the
right to appeal.     (4) The Executive will cooperate fully in providing any
testimony, information or documentation reasonably required by the Company in
connection with the proceedings.     (5) The adjustments required under
subsection (d) above shall not be made until the Company has concluded a
settlement agreement with the Internal Revenue Service, exhausted its (or the
Executive’s) rights to contest the Internal Revenue Service’s determination or
notified the Executive that it intends to concede the matter, whichever occurs
first.     (6) The Company shall bear all fees and costs associated with the
contest.  

--------------------------------------------------------------------------------


  (7) The Company will indemnify the Executive from any taxes, interest and
penalties that may be imposed upon the Executive with respect to the payments
made under paragraph (6) above and this paragraph (7).               
               (f) Effect of Repeal. If Code §§ 280G and 4999 are repealed
without successor provisions being enacted, this Section shall be of no further
force or effect.               

6. OTHER COMPENSATION AND TERMS OF EMPLOYMENT. This Agreement is not an
employment agreement. Accordingly, other than providing for the benefits payable
upon a Change in Control, this Agreement will not affect the determination of
any compensation payable by the Company to the Executive, nor will it affect the
other terms of the Executive’s employment with the Company. The specific
arrangements referred to in this Agreement are not intended to exclude or
circumvent any other benefits that may be available to the Executive under the
Company’s employee benefit or other applicable plans, programs or arrangements
upon the termination of the Executive’s employment.                7.
WITHHOLDING. All payments made to the Executive under this Agreement are subject
to the withholding of income and payroll taxes and other payroll deductions that
the Company reasonably determines are appropriate under applicable law or
regulations.   8. ASSIGNMENT.     (a) The Company will require any successor,
whether by direct or indirect purchase, merger, consolidation or otherwise to
all or substantially all of its business or assets (a “succession”), to
expressly assume this Agreement. This assumption shall be obtained before the
effective date of the succession. Failure of the Company to obtain this
assumption shall be a breach of this Agreement and, if the succession qualifies
as a “change in control event” (as defined under Treas. Reg. §
1.409A-3(i)(5)(i)), the Executive shall be entitled to compensation from the
Company in the same amount and on the same terms that the Executive would be
entitled to under this Agreement following a Change in Control, except that, for
this purpose:                    (1) The closing date of the succession shall be
deemed to be the date of the Termination Event (the “deemed Termination Event”),
regardless of whether the Executive’s employment terminates on that date;
                   (2) The Executive will have no continued employment
obligation under Section 3(b) as of the deemed Termination Event;       (3) The
equity acceleration under Section 4(c) will be effective on the date of the
deemed Termination Event;       (4) Except to the extent the six-month payment
delay provision of Section 4(g) of this Agreement is applicable, within five (5)
business days of the deemed Termination Event, the Company will pay the
Executive a lump sum cash payment equal to the sum of:         (E) The cash
compensation payment under Section 4(b);                      (F) Eighteen times
the monthly COBRA premium amount for the group health plan coverage the
Executive had in effect on the date of the deemed Termination Event;         (G)
The 401(k) equivalency payment under Section 4(e); and  

--------------------------------------------------------------------------------


  (H) The maximum amount that would have been paid under Section 4(f) to the
outplacement service provider.                                              (b)
The Executive may not assign or transfer this Agreement or any rights or
obligations under it.               

9. UNSECURED GENERAL CREDITOR. Neither the Executive nor anyone else claiming on
behalf of or through the Executive shall have any right with respect to, or
claim against, any insurance policy or other asset the Company may acquire to
assist it in financing its obligations under this Agreement. The Executive shall
be an unsecured general creditor of the Company with respect to any amount
payable under this Agreement.                10. JOINT AND SEVERAL OBLIGATION.
Bancorp and the Bank will be jointly and severally liable for the payment
obligations under this Agreement.   11. DEATH BENEFIT.     (a) Any severance
benefits under Section 4 remaining unpaid at the Executive’s death shall be paid
under the terms and conditions of this Agreement, to the beneficiary or
beneficiaries determined under subsection (b) below.                  (b) The
Executive may designate the beneficiary or beneficiaries (who may be designated
concurrently or contingently) to receive the death benefit under this Agreement
under the following terms and conditions:       (1) The beneficiary designation
must be in a form satisfactory to the Committee and must be signed by the
Executive.                    (2) A beneficiary designation shall be effective
upon receipt by the Committee or its designee and shall cancel all beneficiary
designations previously filed by the Executive, provided it is received before
the Executive’s death.       (3) The Executive may revoke a previous beneficiary
designation without the consent of the previously designated beneficiary. This
revocation is made by filing a new beneficiary designation form with the
Committee or its designee, and shall be effective upon receipt.       (4) A
divorce will automatically revoke the portion of a beneficiary designation
designating the former spouse as a beneficiary.       (5) If a beneficiary
disclaims the death benefit, the benefit will be paid as if the beneficiary had
predeceased the Executive.       (6) If a beneficiary who is in pay status dies
before full distribution is made to the beneficiary, the unpaid balance of the
distribution will be paid to the beneficiary’s estate.  

--------------------------------------------------------------------------------


(7)      If, at the time of the Executive’s death, the Executive has failed to
designate a beneficiary, the Executive’s beneficiary designation has become
completely invalid under the provisions of this subsection or there is no
surviving beneficiary, the benefit will be paid in the following order of
priority:                                                (A)      To the
Executive’s spouse, if living; or                  (B)      To the Executive’s
estate.  

12. GENERAL PROVISIONS.                  (a) Choice of Law/Venue.               
    (1) This Agreement shall be construed and its validity determined according
to the laws of the State of Oregon, other than its law regarding conflicts of
law or choice of law, to the extent not preempted by federal law.               
    (2) Any dispute arising out of this Agreement must be brought in either
Clackamas County or Multnomah County, Oregon, and the parties will submit to
personal jurisdiction in either of those counties.     (b) Arbitration. Any
dispute or claim arising out of or brought in connection with this Agreement,
shall be submitted to final and binding arbitration as follows:       (1) Before
proceeding to arbitration, the parties shall first attempt, in good faith, to
resolve the dispute or claim by informal meetings and discussions between them
and/or their attorneys. The Chairman of the Board will act on behalf of the
Company at these meetings and discussions. This informal dispute resolution
process will be concluded within 30 days or such longer or shorter period as may
be mutually agreed by the parties.       (2) After exhausting the informal
dispute resolution process under paragraph (1) above, upon the request of any
party, the matter will be submitted to and settled by arbitration under the
rules then in effect of the American Arbitration Association (or under any other
form of arbitration mutually acceptable to the parties involved). Any award
rendered in arbitration will be final and will bind the parties, and a judgment
on it may be entered in the highest court of the forum having jurisdiction. The
arbitrator will render a written decision, naming the substantially prevailing
party in the action and will award such party all costs and expenses incurred,
including reasonable attorneys’ fees.      (c) Attorneys’ Fees.       (1) If any
breach of or default under this Agreement results in either party incurring
attorneys’ or other fees, costs or expenses (including those incurred in an
arbitration), the substantially prevailing party is entitled to recover from the
non-prevailing party its reasonable legal fees, costs and expenses, including
attorneys’ fees and the costs of the arbitration, except as provided in
paragraph (2) below.  

--------------------------------------------------------------------------------


  (2) If the Executive is not the substantially prevailing party, the Executive
shall be liable to pay the Company under paragraph (1) above only if the
arbitrator determines that:                    (A) There was no reasonable basis
for the Executive’s claim (or the Executive’s response to the Company’s claim);
or                    (B) The Executive had engaged in unreasonable delay,
failed to comply with a discovery order or otherwise acted in bad faith in the
arbitration.     (3) Either party shall be entitled to recover any reasonable
attorneys’ fees and other costs and expenses it incurs in enforcing or
collecting an arbitration award.     (4) If an award under this subsection is
made to the Executive and accountants or tax counsel selected by the Company
with the Executive’s consent (which shall not be unreasonably withheld)
determine that the award is includible in Executive’s gross income, the Company
shall also pay the Executive a gross-up payment to offset the taxes imposed on
that award, including the taxes on the gross-up payment itself. This gross-up
payment shall be determined following the methodology employed in Section 5(b).
                   (d) Entire Agreement. This Agreement contains the entire
agreement among the parties with respect to its subject matter, and it
supersedes all previous agreements between the Executive and the Company and any
of its subsidiaries pertaining to this subject matter. By signing this
Agreement, the Executive waives any and all rights the Executive may have had
under any previous agreement providing for benefits upon a Change in Control
(regardless of how that term is defined in those prior agreements) that the
Executive may have entered into with the Company or any of its subsidiaries.
               (e) Successors. This Agreement binds and inures to the benefit of
the parties and each of their respective affiliates, legal representatives,
heirs and, to the extent permitted in this Agreement, their successors and
assigns.   (f) Amendment. This Agreement may be amended only through a written
document signed by all of the parties. An amendment to this Agreement may not
accelerate or delay the payment of benefits under this Agreement except as
permitted under Code § 409A.   (g) Construction. The language of this Agreement
was chosen jointly by the parties to express their mutual intent. No rule of
construction based on which party drafted the Agreement or certain of its
provisions will be applied against any party.   (h) Section Headings. The
section headings used in this Agreement have been included for convenience and
reference only.   (i) Citations. Citations to a statute, act or rule are to that
statute, act or rule as amended or to its successor at the relevant time.
Citations to a particular section of a statute, act or rule are to that section
as amended or renumbered or to the comparable provision of any successor as in
effect at the relevant date.   (j) Counterparts. This Agreement may be executed
in one or more counterparts, and all counterparts will be construed together as
one Agreement.   (k) Severability. If any provision of this Agreement is, to any
extent, held to be invalid or unenforceable, it will be deemed amended as
necessary to conform to the applicable laws or regulations. However, if it
cannot be amended without materially altering the intentions of the parties, it
will be deleted and the remainder of this Agreement will be enforced to the
extent permitted by law.  

--------------------------------------------------------------------------------


EXECUTIVE:  COMPANY:      WEST COAST BANCORP          /s/ Anders Giltvedt    By:
/s/ Robert D. Sznewajs  Anders Giltvedt      Title:  President and Chief
Executive Officer  Date: December 30, 2008      Date: December 30, 2008       
WEST COAST BANK      By:  /s/ Robert D. Sznewajs      Title:  President and
Chief Executive Officer      Date: December 30, 2008 


--------------------------------------------------------------------------------